ORDER

The Court having considered the responses of Bar Counsel and Respondent to the Show Cause Order issued September 12, 2013 in the above entitled case, it is this 19th day of December, 2013
ORDERED, by the Court of Appeals of Maryland, that Respondent, Stephanie Yvonne Bradley aka Stephanie Y. Bradley, be, and she is hereby, indefinitely suspended from the practice of law in the State of Maryland; and it is further
ORDERED, that the Respondent shall not apply for reinstatement of her right to practice law in Maryland until her right to practice law in the District of Columbia has been reinstated; and it is further
ORDERED, that the suspension shall take effect immediately; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Stephanie Yvonne Bradley aka Stephanie Y. Bradley, from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).